                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ALBERT D. SEENO CONSTRUCTION                       Case No. 17-cv-03765-SI
                                        COMPANY, et al.,
                                   8
                                                       Plaintiffs,                         ORDER RE: SCOPE OF ACCOUNTING
                                   9                                                       EXPERT’S WORK
                                                v.
                                  10                                                       Re: Dkt. No. 54
                                        ASPEN INSURANCE UK LIMITED,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a letter regarding a dispute over the scope of the work to be

                                  14   performed by the accounting expert in this case. Plaintiff seeks to include a proposed paragraph

                                  15   14 which directs the expert “to calculate the outcome upon [four listed] issues under the Parties’

                                  16   respective coverage and legal theories, as described by each party . . . .” Dkt. No. 54. The listed

                                  17   issues include whether particular costs are covered by the insurance policies. Plaintiff asserts that

                                  18   the provision at issue will help the parties evaluate the consequences of their respective coverage

                                  19   arguments and will simplify any trial in this case. Defendant contends that the four questions

                                  20   involve legal determinations that are beyond the purview of an accounting expert.

                                  21          The Court agrees with defendant and concludes that proposed paragraph 14 should not be

                                  22   included in the order appointing an accounting expert. It is the Court’s view that the better course

                                  23   is for the parties to agree on what data should be provided to the expert, so the expert can make

                                  24   different agreed-upon calculations.    Further, as defendant notes, there is a provision in the

                                  25   proposed order that permits the parties to consult with the expert on an ex parte basis and receive

                                  26   data runs under hypothetical scenarios, which will allow the parties to assess and evaluate

                                  27   positions and potential outcomes.

                                  28          The parties shall meet and confer regarding a final proposed order and submit a stipulation
                                   1   and proposed order no later than October 19, 2018.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: October 5, 2018                     ______________________________________
                                                                                    SUSAN ILLSTON
                                   6                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
